DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/600175 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a method of integrating real three-dimensional (3D) space sensing with a virtual reality head mounted device. Including sensing a first position of at least one hand in a first reference frame, sensing a second position of the hand responsive to reposition of the virtual reality head mounted device and the attached sensor; calculating a transformation that renders the first position in the first reference frame and the second position in the second reference frame into a common reference frame; and transforming the first and second positions of the hand into the common reference frame. In the exemplary closest prior art, Ota (US PGPub 2013/0050069) discloses “One or more cameras and/or detectors 124-125 are also cooperated with and/or mounted with the frame 116. The cameras or detectors 124-125 are further positioned such that a field of view of the camera and/or a detection zone of a detector correspond with and/or is within the user's field of view 122 when the frame is appropriately worn by the user” ([0028] and Fig. 1). Additionally, Katz (US PGPub 2015/0186708) discloses a 3D-BIS comprising a 3D range camera mounted on AR glasses worn by a person (Fig. 1). It is rendered not obvious to further modify the technique of Ota and Katz to achieve the differentiating features.
Claims 2-8 and 15 are allowed because they depend on claim 1. 
Claim 9 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a method of integrating real three-dimensional (3D) space sensing with a virtual reality head mounted device. Including sensing a first position of at least one hand in a first reference frame, sensing a second position of the hand responsive to reposition of the virtual reality head mounted device and the attached sensor; calculating a transformation that renders the first position in the first reference frame and the second position in the second reference frame into a common reference frame; and transforming the first and second positions of the hand into the common reference frame. In the exemplary closest prior art, Ota (US PGPub 2013/0050069) discloses “One or more cameras and/or detectors 124-125 are also cooperated with and/or mounted with the frame 116. The cameras or detectors 124-125 are further positioned such that a field of view of the camera and/or a detection zone of a detector correspond with and/or is within the user's field of view 122 when the frame is appropriately worn by the user” ([0028] and Fig. 1). Additionally, Katz (US PGPub 2015/0186708) discloses a 3D-BIS comprising a 3D range camera mounted on AR glasses worn by a person (Fig. 1). It is rendered not obvious to further modify the technique of Ota and Katz to achieve the differentiating features. 
Claims 10-13 and 17 are allowed because they depend on claim 9.
Claim 14 is a system claim drawn to the method of claim 1 and is interpreted and allowed for primarily the same reasoning. 
Claim 16 is a system claim drawn to the method of claim 9 and is interpreted and allowed for primarily the same reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (US 10,114,455) discloses “adjusting 3D perspective transformations applied to the 3D virtual object as the determined user viewpoint changes to generate new viewing perspectives” (claim 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/DONG HUI LIANG/Primary Examiner, Art Unit 2693